DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (JP 2004/087934).
As to claim 1, Yoshida et al. discloses a spin coating apparatus which comprises a rotatable shaft (6 of Fig. 1) and a chuck secured to the end portion of the shaft (see 3 of Fig. 1); the shaft is configured to drive the chuck to rotate (see Fig. 1., lines 85-86 of the translation page 3);an electromagnetic induction device is disposed under the chuck (9 of Fig. 1 and 2) that does not make contact with the electromagnetic induction device therefore the centrifugal force generated by the chuck balances the magnetic force generated by the electromagnetic coil (9 of Figures) resulting in the leveling of the chuck (see Fig. 2). 
	As to claim 10, Yoshida discloses a spin coating method which comprises providing a substrate to be coated on a chuck (see Fig. 1) and upon rotation of the chuck by a shaft which generates a centrifugal force causing differing portions of the chuck to have different heights, . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2004/087934) as applied to claim 1 above in view of Nagaska et al. (JP H11-354617)
The teachings of Yoshida et al. as applied to claim 1 are as stated above. 
Yoshida et al. fails to teach the electromagnetic induction device comprises one or more electromagnetic elements and one or more magnetoelectric elements coupled to the electromagnetic elements as required by claim 2. 
Nagaska et al. discloses rotating a substrate through non-contact in a spin coating apparatus (see 0070-0073) which provide a high quality product and the ability to use different types of substrates. The device compromises a stator coil (131) and a thrust radial support coil 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Yoshida et al. to include coils of Nagaska et al. in order to provide the non-contact device allowing for coating without disturbing the bottom portion of the device and allowing to use diverse substrates in the process with high quality results. 
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to disclose or suggest the use of coils and magnetic bars that are secured to the shaft of the device as claimed in order to control the level of the chuck during rotation as required by claim 3. As to claim 4, the prior art fails to teach or suggest an annular magnet in combination with the magnetic bars secured to the shaft with corresponding coils as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato discloses (US 2013/0152971) a spin coating apparatus used for application of a photoresist coating (see abstract, 0002). Kato discloses a rotatable shaft (see 8 of Fig. 1), having a chuck connected thereto (see 7 of Fig. 1). Kato discloses the device has a magnetic levitation mechanism (41 of Fig. 8) and a magnetic drive mechanism (42 of Fig. 8). The magnetic levitation mechanism comprises a disk magnet (60 of Fig. 8); a disk lifting magnet (64 of Fig. 8) which is an annular magnet disposed in an horizontal plane about the rotation axis. The disk lifting magnet generates an upward repulsive force with respect to the disk permanent magnet. Kato discloses the apparatus provides a non-contact support for the substrate being .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715